Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered November 28, 2001, convicting him of murder in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that it was error not to admit into evidence a scratch note made by an Assistant District Attorney, the error was harmless in light of the overwhelming evidence of guilt, including testimony by a police officer who witnessed the crimes.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). S. Miller, J.P., Krausman, Fisher and Lifson, JJ., concur.